 262DECISIONSOF NATIONAL LABOR RELATIONS BOARD5.Respondent has not violated Section 8(a) (1) or(3) of theAct bydischargingM. D. Townleyor WilliamC. Cragg.6.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendationsomittedfrom publication.]St. Clair Lime CompanyandUnited Cement,Lime & GypsumWorkers Local Union No. 396,AFL-CIO,and United Cement,Lime & Gypsum Workers International Union,AFL-CIO.Case No. 16-CA-140.March 14, 19692SUPPLEMENTAL DECISIONOn October 25, 1961, the Board issued its Decision and Order (133NLRB 1287), in part requiring the Respondent to reinstate all unfairlabor practice strikers upon application.Thereafter the Respondent filed a "Motion To Vacate Decisionand Order," in part on the ground that the reinstatement order de-prived the Respondent of its right to establish picket line misconductas a defense to the reinstatement of specific strikers.The Union fileda memorandum in opposition.Our Order in this case is not to be construed as requiring reinstate-ment of those not entitled to it.The Respondent is, required to rein-state only such strikers as are lawfully entitled to reinstatementifand whenthey apply for reinstatement.' In view of the facts in thiscase we deem it advisable to defer to the compliance stage of the pro-ceedings herein the opportunity, which the Respondent is entitled to,for the substantiation of its claims regarding the picket line miscon-duct of strikers who may apply for reinstatement. If the issue is notsettled between the Respondent and the Regional Director, it maybe referred to, the Board for determination, by hearing if necessary.In sum, however, we find the Respondent's motion raises nothingnot previously considered, and furnishes no ground to vacate ourabove-mentioned Decision and Order.Accordingly, we deny the motion.MEMBERS FANNING and BROWN took no part in the consideration ofthe above Supplemental Decision.136 NLRB No. 27.Thomas W. Moylan Company,Inc.andSheetMetalWorkersInternationalAssociation,Local Union No. 102,AFL-CIO.Case No. 5-CA-1915.March 14, 1962DECISION AND ORDEROn December 13, 1961, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding that136 NLRB No. 22.